Citation Nr: 0108810	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited her rights to VA benefits 
under 38 U.S.C.A. § 6103(a) (West 1991).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942, including a period of internment as a prisoner of war 
(POW) of the Japanese government from April to May 1942.  He 
died in May 1942, during his confinement at O'Donnell 
Concentration Camp, Capas, Tarlac.  The appellant was his 
widow.

In an October 1989 proposed administrative decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, recommended that the appellant's case be 
referred to the Director, Compensation and Pension Service, 
for forfeiture consideration.  In correspondence dated later 
that month, the VA informed the appellant that her case was 
being considered for referral to the Director, Compensation 
and Pension Service, for a decision on the question of 
forfeiture of her right to benefits.  An explanation of the 
specific contentions against the appellant was provided.

A January 1999 final administrative decision found the 
evidence sufficient to warrant submission of the case to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  The appellant was notified of this decision 
later that month and advised that her benefits were being 
suspended.  Later that month, the appellant's records were 
referred to the Director, Compensation and Pension Service.

In an April 1999 decision, the Director, Compensation and 
Pension Service, determined that the evidence clearly 
established that the appellant knowingly and intentionally 
furnished the VA with materially false and fraudulent 
evidence in support of her claim for VA benefits to which she 
had no legal entitlement.  The appellant was informed of this 
decision in April 1999 correspondence.  The appellant filed a 
notice of disagreement with this decision the following 
month, and submitted a substantive appeal in February 2000, 
perfecting her appeal.

The Board notes that in February 2000, the appellant 
indicated that she desired a Board hearing at the local RO.  
However, in April 2000 correspondence, she withdrew this 
request.  In view of the foregoing, the Board is satisfied 
that the appellant's hearing request has been withdrawn. 

Since the January 2000 statement of the case, the appellant 
has submitted additional evidence in support of her claim.  
Specifically, a February 2000 correspondence with an attached 
Marital Status Questionnaire (VA Form 21-0537).  VA 
regulations provide that any pertinent evidence submitted by 
an appellant or her representative which is accepted by the 
Board (under the provisions of this section as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter) must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case.  38 C.F.R. § 20.1304 
(2000).  After reviewing this evidence, the Board finds that 
the additional submission is not pertinent.  The 
correspondence merely reiterates contentions previously made 
by the appellant and requests a favorable outcome of the 
issue on appeal.  The desire of the appellant for a favorable 
determination is manifest in her previous submissions and she 
makes no pertinent evidentiary assertions.  The Board notes 
that a completed VA Form 21-0537 was previously of record for 
consideration by the RO.  Consequently, the Board finds that 
it is not necessary to refer this evidence to the RO for 
review before rendering a decision.  38 C.F.R. § 20.1304(c) 
(2000).


FINDINGS OF FACT

1.  The appellant submitted an application for VA death 
benefits in September 1955.  At that time, she indicated that 
she was the unremarried widow of the veteran.

2.  In an April 1956 deposition, taken in conjunction with 
her claim for VA death benefits, the appellant testified that 
she did not remarry following the veteran's death and had not 
"lived with any man in the relationship of husband-and-
wife."

3.  The appellant was awarded VA death benefits as the 
unremarried widow of the veteran in July 1956, and received 
Dependency and Indemnity Compensation (DIC) benefits in 
January 1957.

4.  An unsigned letter, received by the RO in January 1989, 
notes that the appellant married R.C. following the veteran's 
death.

5.  A field investigation in June 1989 interviewed the 
appellant and various disinterested persons, including the 
appellant's children, and unequivocally and unmistakably 
established that she had lived in a husband-and-wife 
relationship with R.C. for many years and that the couple was 
recognized in the community as husband-and-wife.

6.  In April 1999, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims and benefits under laws administered by the 
VA.

7.  The appellant knowingly and intentionally submitted false 
and fraudulent statements regarding her relationship with 
R.C.


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly made and 
presented false statements and evidence pursuant to her claim 
for VA benefits and the appellant has forfeited all rights, 
claims, and benefits under all laws administered by the VA 
(except those pertaining to insurance benefits).  38 U.S.C.A. 
§§ 5107, 6103 (West 1991 & Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO mailed an Application for Compensation or Pension by 
Widow or Child (VA Form 8-534) to the appellant's last known 
address in June 1951.  The application was returned to the RO 
as undeliverable.  In August 1951 correspondence, the RO 
advised the veteran's parents that mail to the appellant had 
been returned, and asked for their assistance in locating 
her.  In a response later that month, the veteran's father 
explained that the appellant married R.C. in 1944 and was 
currently residing in Sison, Pangasinan.

The appellant sought VA death benefits in August 1955 
correspondence.  The RO accepted this letter as an informal 
claim and mailed the appellant an application.  In a 
completed application submitted in September 1955, the 
appellant indicated that she had not remarried since the 
veteran's death.

In December 1955, the RO requested a field examination to 
determine if the appellant remarried following the veteran's 
death.

According to a May 1956 field examination report, the 
investigator was unable to locate R.C., the man to whom the 
appellant was reportedly married.  During a March 1956 
deposition, the veteran's sister testified that the appellant 
introduced a man as her husband following a memorial service 
for the veteran.  She explained that the appellant had three 
children and was living in Pangasinan.  The veteran's father 
testified that the appellant and R.C. came to visit him many 
years earlier and indicated that they had two children.  
During an April 1956 deposition, the appellant testified that 
she did not remarry following the veteran's death and had not 
"lived with any man in the relationship of husband-and-
wife."  She maintained that she did not know R.C. and had no 
children.  She related that the veteran's parents 
"concocted" the story regarding her marriage to R.C. to 
prevent her from obtaining VA benefits.  The appellant signed 
the deposition transcript after it was translated by her 
attorney.  The field examiner concluded that the appellant 
seemed sincere during her deposition and that neither the 
veteran's sister or his father appeared credible at that 
time.

In June 1956, the RO requested that the VA General Counsel 
determine whether the evidence of record raised a justifiable 
inference that the appellant remarried following the 
veteran's death.  In a response the following month, the 
General Counsel concluded that she could be accepted as the 
veteran's unremarried widow.  Consequently, the appellant was 
awarded death compensation benefits as the unremarried widow 
of the veteran in July 1956 and received DIC benefits in 
January 1957.

According to an unsigned letter, received by the RO in 
January 1989, the appellant married R.C. following the 
veteran's death.  The couple had many children between March 
1948 and February 1970.

In April 1989, the RO requested a second field examination to 
verify the appellant's marital status.

A June 1989 field examination report confirmed that the 
appellant and R.C. had been living in a husband-and-wife 
relationship and had nine children since March 1948.  The 
record indicates that R.C. died in January 1988.  During 
interviews conducted in conjunction with the field 
examination, J.S., B.S., F.C. and R.A. acknowledged that the 
appellant and R.C. had been living in a husband-and-wife 
relationship for years prior to his death in January 1988.  
In addition, the appellant's children, S.C., D.S. A.C. and 
A.C., explained that R.C. was their father, and the couple 
lived in a husband-and-wife relationship.  During a June 1989 
deposition, the appellant admitted living in a husband-and-
wife relationship with R.C. since the liberation of the 
Philippines.  She also indicated that they had nine children 
since March 1948.  She acknowledged that she did not tell the 
truth about her relationship with R.C. during the 
investigation in 1956.  The deposition transcript was 
interpreted to the appellant in her native Ilocano dialect 
before she signed it.

In an October 1989 proposed administrative decision, the RO 
recommended that the appellant's case be referred to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  The appellant was advised of this decision in 
correspondence dated later that month and given an 
explanation of the specific accusations against her.

In November 1989, the appellant's attorney at that time 
maintained that the appellant and R.C. never married.  He 
explained that while she had children with R.C., their 
relationship was "intermitte[nt]."

In a February 1992 Marital Status Questionnaire (VA Form 21-
0537), the appellant maintained that she did not remarry 
following the veteran's death.

In September 1998, the appellant requested POW benefits based 
on the veteran's service.

A January 1999 final administrative decision found the 
evidence sufficient to warrant submission of the case to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  In correspondence dated later that month, the 
appellant was notified of this decision and advised that her 
benefits were being suspended.  Later that month, the 
appellant's records were referred to the Director, 
Compensation and Pension Service.

In an April 1999 decision, the Director, Compensation and 
Pension Service, determined that the evidence clearly 
established that the appellant knowingly and intentionally 
furnished the VA with materially false and fraudulent 
evidence in support of her claim for VA benefits to which she 
had no legal entitlement, thereby violation the provisions of 
38 U.S.C.A. § 6103(a).  The decision was based on the fact 
that the appellant maintained that she did not know R.C. 
during the initial investigation in 1956, but admitted to 
living in a husband-and-wife relationship with him during a 
June 1989 deposition.  Several witnesses, including the 
appellant's children, also acknowledged that a husband-and-
wife relationship existed between the appellant and R.C.

The appellant filed a notice of disagreement with this 
decision the following month.  She submitted a substantive 
appeal in February 2000, perfecting her appeal.  In the Form 
9, the appellant argued that she had never submitted a false 
material statement or fraudulent evidence to establish 
herself as the unremarried widow of the veteran.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The undersigned believes that under the new criteria, the VA 
has met the duty to assist under both the new and old 
criteria.  Regarding the VCAA, the Board finds that the VA 
has notified the appellant of any information and evidence 
needed to substantiate and complete this claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant has been notified 
during the long history of this case before the RO regarding 
the evidence needed to substantiate and complete this claim.  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
further concludes that the discussions and statements of the 
RO noted above more than complies with VA's notification 
requirements under the VCAA.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
This case has undergone extensive development by the RO, 
dating back nearly fifty years.  The appellant has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO has performed extensive development of this 
case.

The Board has considered the Court's recent decision in 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), and whether this decision provides a basis to remand 
this case for additional development.  The Board has also 
considered whether it should delay the adjudication of this 
case and wait for VA regulations to be published regarding 
the VCAA.  However, the Board specifically finds that the VA 
has exceeded the standards of the VCAA by providing the 
appellant extensive development in her case, including, but 
not limited to, an extensive field review.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
case. 
 
38 U.S.C.A. § 6103(a) provides that whoever knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for VA benefits shall forfeit all 
rights, claims, and benefits under all laws administered by 
the VA (except laws pertaining to insurance benefits).

In her September 1955 claim for VA death benefits, the 
appellant stated that she had not remarried since the 
veteran's death.  However, both the veteran's father and 
sister maintained that she was married to R.C., and had 
children.  During an April 1956 deposition, the appellant 
reiterated that she did not remarry following the veteran's 
death, and had not "lived with any man in the relationship 
of husband-and-wife."  In fact, she testified that she did 
not know R.C., and had no children.  The VA accepted the 
appellant's statement as sincere and awarded her benefits for 
many years.

The Board finds that the statements submitted by the 
appellant, to the effect that she was not involved in a 
husband-and-wife relationship with R.C., as well as the 
appellant's April 1956 deposition testimony, are contradicted 
by the overwhelming evidence of record obtained during the 
June 1989 field investigation and by the appellant's own 
statements.  For example, during interviews conducted in 
conjunction with the June 1989 field examination, J.S., B.S., 
F.C. and R.A. reported that the appellant and R.C. had been 
living in a husband-and-wife relationship for years prior to 
his death in January 1988.  In addition, the appellant's 
children testified that R.C. was their father and that he and 
the appellant lived in a husband-and-wife relationship.  
During a June 1989 deposition, the appellant admitted living 
in a husband-and-wife relationship with R.C. since the 
liberation of the Philippines and indicated that they had 
many children together.  She acknowledged that she did not 
tell the truth about her relationship with R.C. during the 
investigation in 1956.

In summary, the evidence establishes beyond any reasonable 
doubt, that the appellant knowingly, intentionally, and 
deliberately presented false statements and information in 
order to obtain VA benefits in 1956.  Her statements that she 
did not live in a husband-and-wife relationship following the 
veteran's death are contradicted by statements of 
disinterested witnesses, her children, and by her own 
testimony in June 1989.  As the party at interest, her bias 
in this matter is obvious, but what is plain beyond any 
reasonable doubt is that she is also the most devastating 
witness against her own interest in this case.  No fair and 
impartial individual who peruses all of her statements can 
fail to notice the contradictions and admissions that leave 
no doubt she knowingly, intentionally and deliberately 
presented false statements to obtain money illegally from the 
VA for many years.  Accordingly, the appellant has forfeited 
her rights to VA benefits under 38 U.S.C.A. § 6103(a) as the 
result of her various actions.


ORDER

The appellant has forfeited her rights to VA death benefits 
under 38 U.S.C.A. § 6103(a).  The appeal is denied.



		
John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

